PER CURIAM.
The question which this case presents is whether the Tax Court erred in determining that the total compensation received by the taxpayer for engineering services performed by him in connection with a series of construction projects for a single employer under a single employment contract must be taken into account in determining whether the taxpayer was entitled to the benefit of Section 107 of the Internal Revenue Code, 26 U.S.C.A.Int.Rev.Code, § 107, for the taxable year 1941. The Tax Court so held in the light of the facts of the taxpayer’s case. Since the compensation received by the taxpayer in 1941 was less than 75% of the total so determined the court decided that he was not entitled to the benefit of Section 107. The question as to what constituted the “total compensation” of the taxpayer was one of ultimate fact which it was peculiarly within the competence of the Tax Court to decide. Compare John Kelley Co. v. Commissioner, 326 U.S. 521, 66 S.Ct. 299, 90 L.Ed. 278. We are, therefore, not at liberty to review its decision of the question. Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248.
The decision will be affirmed.